Citation Nr: 0825642	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.


CONCLUSION OF LAW

The veteran did not have qualifying service for pension 
benefits, and his claim for non-service-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for nonservice-connected 
pension benefits, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice-connected pension 
benefits.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Nonservice-Connected Pension Claim

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.6 (2007).  The term "veteran" is defined as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & 
Supp. 2007).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2007).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1 (2007).

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous. Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17 
(2007).

In this case, the veteran's service records from the United 
States Navy show that he entered active service on June 2, 
1959, and was discharged from active service on May 31, 1963.  
Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  No other military 
service is reported, and the veteran has not disputed the 
service department's report of his service dates.  He was 
discharged to the Reserve and released from duty in June 
1965.  He indicated there were no periods of training during 
that time and, under the laws cited herein, does not 
otherwise qualify as wartime service for VA pension purposes.  
Therefore, despite his contentions that he is a Vietnam War 
Veteran, under applicable VA provisions for this benefit, he 
is not.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; (emphasis added) and in all other cases, the period 
beginning on August 5, 1964, and ending on May 7, 1975.  38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War 
is the period beginning on August 2, 1990, and ending on a 
date to be prescribed by Presidential proclamation or law.  
See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.  As the veteran had no 
wartime service, he is ineligible for pension benefits.  See 
38 U.S.C.A. § 1521(j).  As the law is dispositive of the 
veteran's claim for nonservice-connected pension benefits, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


